In re Grippen, Leroy;Applying for Motion to Enforce this Court’s action dated October 3, 2008, Parish of Orleans, Criminal District Court, Div. K, No. 214-495.
Writ denied. The district court’s action has rendered relator’s motion for his sentencing transcript moot. As to relator’s motion for production of documents seek*953ing the district attorney’s file, relator must first address his request to the records’ custodians. R.S. 44:31; State ex rel. Shelton v. State, 00-1901 (La.9/14/01), 796 So.2d 672; State ex rel. McKnight v. State, 98-2258 (La.App. 1st Cir.12/3/98), 742 So.2d 894.